Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 01/29/2021.
2.    The instant application is a national stage entry of PCT/EP2017/084370, International Filing Date: 12/22/2017, claiming foreign priority to 16207455.3, filed on 12/30/2016.

Claim status
3.	In the claim listing of 1/29/21 claims 22-43 are pending in this application and are under prosecution. Claims 22-30, 33, 36, 39-41 are amended. New claims 42 and 43 are added. Claims 1-21 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Specification
4.	The previous objection to the specification has been withdrawn in view amending the specification to include the header “BRIEF DESCRIPTION OF THE FIGURES” in page 21, line 7. The amendments to the specification have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Objection, Rejections and Response to the Remarks
5.	All pending objection and rejections on the record have been withdrawn in view of amendments to independent claim 22 and persuasive arguments made by the applicant that the beads of Shuga do not teach all the limitations of claim 22, including not providing the reaction space and in the claimed method the prefabricated microparticles themselves are used not only as tools for capturing an analyte but as reaction detection compartments and the dimensions of the microparticles define and limit the dimensions of the compartment, in which a reaction and subsequent detection takes place and the prefabricated microparticles provide the actual reaction space by their very own dimensions and the liquid they are able to take up in their inside volume (Remarks, pgs. 11 and 12).

EXAMINER’S AMENDMENT
6.	Authorization for this examiner’s amendment was given in a telephonic interview with the applicant’s representative Mr. Saliwanchik on 3/10/21.
	In the claim listing of 1/29/21 please replace claim 42 with the following.
42. (Currently amended). The method according to claim 22, wherein the non-aqueous phase is an oil phase.

Examiner’s Comment
7.	Claims 22-43 have been renumbered as claims 1-22. The dependent claims are grouped together based on their dependencies.

Reasons for the allowance 
8.	The following is an examiner’s statement of reasons for allowance: 
Rothberg et al (US 2010/0267109) disclose a composition comprising an inhomogenously functionalized nanoporous material, wherein the surface of the inhomogenously functionalized nanoporous material comprises pore surface and non-pore surface, wherein the pore surface has surface groups of one functionality and the non-pore surface has surface groups of a different functionality, wherein the nanoporous material has pores of 2 to 300 nm in diameter (Figs. 1a and 1b and paragraphs 0012-0013, 0029, 0039-0042 and 0103).

    PNG
    media_image1.png
    736
    451
    media_image1.png
    Greyscale


Although Rothberg teaches nanoporous particle, Rothberg does not specifically teach the step of each of said prefabricated microparticles is dispersible in a non-aqueous medium and, upon dispersion in a non-aqueous medium, provides for a defined reaction . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Claims 22-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


NARAYAN BHAT
Primary Examiner
Art Unit 1634


/NARAYAN K BHAT/Primary Examiner, Art Unit 1634